

114 S2118 IS: Ensuring Enhanced Access to Primary Care Act
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2118IN THE SENATE OF THE UNITED STATESOctober 1, 2015Ms. Klobuchar (for herself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to extend the application of the Medicare payment
			 rate floor to primary care services furnished under Medicaid and to apply
			 the rate floor to additional providers of primary care services.
	
 1.Short titleThis Act may be cited as the Ensuring Enhanced Access to Primary Care Act.
		2.Extension of  application of Medicare payment rate floor to primary care services furnished
			 under Medicaid and application to additional providers
			(a)Renewal of payment floor; additional providers
 Section 1902(a)(13) of the Social Security Act (42 U.S.C. 1396a(a)(13)) is amended by striking subparagraph (C) and inserting the following:
				
 (C)payment for primary care services (as defined in subsection (jj)) at a rate that is not less than 100 percent of the payment rate that applies to such services and physician under part B of title XVIII (or, if greater, the payment rate that would be applicable under such part if the conversion factor under section 1848(d) for the year involved were the conversion factor under such section for 2009), and that is not less than the rate that would otherwise apply to such services under this title if the rate were determined without regard to this subparagraph, and that are—
 (i)furnished in 2013 and 2014, by a physician with a primary specialty designation of family medicine, general internal medicine, or pediatric medicine; or
 (ii)furnished in the 2-year period that begins on the first day of the first month that begins after the date of enactment of the Ensuring Enhanced Access to Primary Care Act—
 (I)by a physician with a primary specialty designation of family medicine, general internal medicine, or pediatric medicine, but only if the physician self-attests that the physician is Board certified in family medicine, general internal medicine, or pediatric medicine;
 (II)by a physician with a primary specialty designation of obstetrics and gynecology, but only if the physician self-attests that the physician is Board certified in obstetrics and gynecology; or
 (III)by physician with a primary specialty designation of psychiatry or neurology, but only if the physician self-attests that the physician is Board certified in psychiatry or neurology;
							.
 (b)Conforming amendmentSection 1905(dd) of the Social Security Act (42 U.S.C. 1396d(dd)) is amended by inserting or furnished during the 2-year period that begins on the first day of the first month that begins after the date of enactment of the Ensuring Enhanced Access to Primary Care Act, after 2015,.
			